DETAILED ACTION
Claims 1-5, 7, 8, 10-12, 14-18, and 20-23 are presented for examination. Claims 1, 11, and 15 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2022 has been entered.
Response to Arguments
Applicant's remarks filed 19 July 2022 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 13 argues:
independent Claims 1, 11, and 15 are further amended to recite, in relevant part:
- via the control unit, directing certain autonomous vehicles of the resources to explore the predetermined area for observed state transitions, receiving the observed state transitions, and incorporating the observed state transitions into a revised Nash equilibrium.
Examiner agrees this amended limitation is sufficient to overcome the §101 abstract idea rejection. However, this same claim language also raises the issue of new matter under §112(a).
Applicant’s remaining arguments are moot in light of the new §112(a) rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 8, 10-12, 14-18, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11, and 15 recite “directing certain autonomous vehicles of the resources to explore the predetermined area for observed state transitions, receiving the observed state transitions from the autonomous vehicles.” The disclosure fails to provide written description support for (1) the autonomous vehicles observing state transitions and fails to provide written description support for (2) receiving state transitions from autonomous vehicles.
Specification paragraph 5 states “The vehicles may also be equipped with proximity sensors and cameras for identifying obstacles and objects near the vehicle.” Neither proximity sensors nor cameras are implicitly teaching observation of state transitions. Observing obstacles and objects is not an observation of any state transitions.
Specification paragraph 54 states “The control unit 201 further receives … models 203 for state transitions, i.e. parking state transitions, charging state transitions, exploring transitions, and moving transitions for the autonomous vehicle.” The models the control unit has are not from the autonomous vehicle and any results reported by these models is from the models (203) and not “from the autonomous vehicles” as currently recited by the claim.
Specification paragraph 55 states “The exploring transitions occur for instance when an autonomous car is not busy and the system deploys the vehicles to explore a coverage area.” Directing an autonomous vehicle to explore is an exploring transition. It is a change in state of the autonomous vehicle itself and it is neither an observation made by the autonomous vehicle nor is it the autonomous vehicle providing the state transitions to the control unit. Specification paragraph 55 fails to anywhere describe that “explore a coverage area” includes observing state transitions. The species of “observed state transitions” is much narrower than what is described by the Specification of “explore a coverage area.” A person of ordinary skill in the art would not recognize that “explore a coverage area” necessarily meant observing state transitions. Accordingly, the Specification does not described the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The dependent claims are rejected for depending upon a rejected independent claims 1, 11, or 15 respectively.
Claim Rejections - 35 USC § 101
Claims 1, 11, and 15 have been amended to recite “directing certain autonomous vehicles … to explore the predetermined area for observed state transitions.” Use of the autonomous vehicles to perform data gathering of the observed state transitions is a data gathering step; however, the Examiner finds this recitation of data gathering is not insignificant. It is a significant data gathering which confines the claims to a practical application which utilizes this particular step of data gathering to observe respective state transitions.
Accordingly, the Examiner is withdrawing the §101 abstract idea rejection of claims 1-5, 7, 8, 10-12, 14-18, and 20-23. Note, the claims are now rejected under §112 new matter for lack of written description support as discussed above.
Allowable Subject Matter
Claims 1-5, 7, 8, 10-12, 14-18, and 20-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
US patent 9,818,297 B2 El-Tantawy, et al. [herein “El-Tantawy”] teaches a multi-agent reinforcement learning traffic control optimization. El-Tantawy column 7 lines 51-53 teach multiple agents objective to find a joint policy equilibrium, such as a Nash equilibrium based on a set of states and rewards.
US 2019/0339087 A1 Jindal, et al. [herein “Jindal”] a deep reinforcement learning algorithm applied to optimizing ride-share vehicles behavior. Jindal paragraph 107 lines 8-11 teach “an estimated ride request density may be determined based on demographic information (e.g., population density) and/or the current date or the current time.” Estimating ride request density is demand modeling. But Jindal fails to teach an acceptance model to predict transportation preferences.
US patent 10,482,559 B2 Djuric, et al. [herein “Djuric”] teaches personalizing targeted advertising to customers of an autonomous vehicle or on-demand transportation service based on customer information. Djuric column 2 lines 48-50 teaches using ride history data to indicate contextual usage. However, these content-based preferences of a party are related to media content and advertising preferences and not related to transportation preferences as claimed.
Arulkumaran, K., et al. “A Brief Survey of Deep Reinforcement Learning” IEEE Signal Processing Magazine: Special Issue on Deep Learning for Image Understanding (2017) [herein “Arulkumaran”] teaches a survey of different reinforcement learning including some discussion of multi-agent reinforcement learning.
US patent 10,019,671 B2 Ulloa Paredes, et al. [herein “Ulloa Paredes”] teaches learning mobility user choice and demand models. Ulloa Paredes column 7 lines 50-63 teach a detailed choice model which includes transportation preferences. Ulloa Paredes column 8 teaches a demand model. However, the choice model taught by Ulloa Paredes is not “based on the demand model.”
US 2019/0171988 A1 Kwatra, et al. [herein “Kwatra”] teaches scheduling rides using a machine learning mechanism and user transportation preferences. Kwatra paragraph 96 list several user preference parameters. But Kwatra does not form an acceptance model based on these mobility preferences and transportation options. In contrast, Kwatra teaches matching ride-booking accordingly but does not predict acceptance with an acceptance model.
US patent 10,726,644 B2 Abari, et al. [herein “Abari”] abstract teaches making demand predictions where “the prediction including a predicted request level and a predicted duration of the request level.” However, Abari is for the purpose of making fleet maintenance decisions such as scheduling maintenance. Abari also fails to disclose an acceptance model based on the demand model to predict transportation preference. The user preferences listed at Abari column 26 lines 52-62 are not viewed as “transportation preferences” in the same meaning as the claimed “transportation preferences as claimed (i.e. in light of Specification paragraphs 68-69) and not used for establishing a Nash equilibrium.
None of the references taken either alone or in combination with the prior art of record disclose “constructing the acceptance model based on the demand model, party mobility preferences, and transportation options, the acceptance model adapted to predict transportation preferences” and “establishing, […], a Nash equilibrium between the metrics in the optimization policies of the at least two parties taking into account [the demand model, the acceptance model, and the intent model] and the context data” in combination with the remaining elements and features of the claimed invention.
Note, within this context, the claim language “transportation preferences” is interpreted in light of Specification ¶¶68-69.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        2 August 2022